DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to QPIDS
Applicant's request for IDS consideration dated 03/05/2021 has been fully considered.
JP02241340A is pertinent to determining a fitting condition of a stator coil wedge by moving an inspection device and striking the wedges with a hammer, and thereafter having a computer analyze the waveform of an accelerometer/microphone to determine said fitting condition. 
JP2011-021974A is pertinent as analogous art wherein a pole is struck a plurality of times at a plurality of positions, and thereafter a measuring device with a receiving sensor determines a natural frequency for each struck position and detects damage by comparing each respective natural frequency for each position to a threshold frequency to determine if the pole is damaged.
However said reference are at least silent to the instant claimed non-obvious details pertaining to matching degree determinations around peaks with respect to combinations of frequency characteristics and determining presence/absence of abnormalities based on a total sum of the calculated matching degrees.
Therefore, the claims are still found allowable over the prior art thereof.
Allowable Subject Matter
The Reasons for Allowance are the same as previously indicated in the Office Action dated 01/29/2021.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is (303) 297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856